DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 1/7/22 have been received. Claims 4 and 5 have been amended.
Claim Objections
3.	The objection to claim 5 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 4 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2014/0356738) on claims  1-2, and 6-15 is/are withdrawn because Applicant’s remarks filed in the response of 1/7/22 have been fully considered and are persuasive.
Allowable Subject Matter
6.	Claims 1-15 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: the invention is directed to an ammonia fuel cell system, comprising: an ammonia decomposition reaction device and a heating device for controlling an internal temperature of the ammonia decomposition reaction device; a hydrogen fuel cell in communication with the ammonia decomposition reaction device which supplies hydrogen gas to the hydrogen fuel cell; a conversion device 
	The prior art to Bell et al. US 2014/0356738 discloses an ammonia fuel cell system, comprising: an ammonia decomposition reaction device and a heating device for controlling an internal temperature of the ammonia decomposition reaction device; a hydrogen fuel cell in communication with the ammonia decomposition reaction device which supplies hydrogen gas to the hydrogen fuel cell; a conversion device comprising a DC/DC converter and an inverter connected successively, the DC/DC converter being connected to the hydrogen fuel cell to boost a voltage of the hydrogen fuel cell; a battery pack bidirectionally communicated with the inverter to store electrical energy generated by the hydrogen fuel cell or to transfer electrical energy in the battery pack to the outside, the battery pack and the heating device providing energy to the ammonia decomposition reaction device; and a heat exchanger  but does not disclose, teach or render obvious, a heat exchanger disposed between the ammonia decomposition reaction device and the hydrogen fuel cell, wherein one end of the heat exchanger is externally connected to an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724